DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/9/2017 and the Remarks and Amendments filed on 6/22/2022.

Claim Objections

Claim 20 is objected to because of the following informalities:  Claim 20 recites the phrase “identifying, based on the probabilities, a segment users satisfying a probability of achieving the analytics metric” which should read as “identifying, based on the probabilities, a segment of users satisfying a probability of achieving the analytics metric” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.



Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
analyzing . . . a first analytics data set associated with a first set of users to determine a first set of significant features of the first analytics data set that indicate a probability of the first set of users achieving an analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing a first dataset to determine significant features that indicate a probability of achieving a metric, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determining . . .  correlations between the first set of significant features of the first analytics data set and a second set of features of a second analytics data set associated with a second set of users:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining correlations between significant features of a first and second analytics data set and features of a second data set, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
project the second set of features of the second analytics data set onto the first set of significant features of the first analytics data set to indicate an influence of the second set of features on achieving the analytics metric without analyzing the second analytics data set: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of projecting second features onto first significant features of a first data set to indicate an influence of second feature in achieving a metric without analyzing second analytics data set, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating, based on the correlations between the first set of significant features and the second set of features, an analytics insight the second analytics data set indicating a probability of the second set of users achieving the analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an analytics insight indicating a probability of users achieving a metric, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. The claim uses the trained machine learning model as a tool for performing the existing process of analyzing a data set to determine significant features.  Further, the claim uses a regression model as a tool for performing the existing process of determining correlations between features. These are mere instructions to apply the abstract ideas, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). Thus, the claim does not recite any additional elements that integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim uses the trained machine learning model as a tool for performing the existing process of analyzing a data set to determine significant features.  Further, the claim uses a regression model as a tool for performing the existing process of determining correlations between features. These are mere instructions to apply the abstract ideas, which does provide significantly more than the abstract ideas. See MPEP 2106.05(f). This claim does not recite any additional elements that provides significantly more than the above identified abstract ideas.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “identifying a subset of users from a second set of users satisfying a threshold probability of performing one or more actions associated with the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying users likely to perform an action, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “generating projected feature vectors as regressions for a plurality of features of the second set of features along a feature vector representing a feature of the first set of significant feature”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of generating projected feature vectors as regressions along a feature vector.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “utilizing a regularized random forest to project the second set of features onto the first set of significant features”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of using a regularized random forest to project features onto other features.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein determining the correlation between the first set of significant features and the second set of features requires less computational resources than analyzing the first analytics data set to determine the first set of significant features of the first analytics data set”.  This limitation does not negative the nature of the underlying mental processes from which the claim depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “analyzing the first analytics data set to determine the first set of significant features of the first analytics data set comprises utilizing a guided regularized random forest machine learning model to select features of the first analytics data set that have a measurable impact on the probability of the first set of users achieving the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of using a guided regularized random forest to determine significant features.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  The claim recites a non-transitory computer-readable medium; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
analyzing . . .  a first analytics data set associated with a first set of users to determine a first set of significant features of the first analytics data set that indicate a probability of the first set of users achieving an analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining significant features for analytics data relative to an analytics metric, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determining . . .  correlations between the first set of significant features of the first analytics data set and a second set of features of a second analytics data set associated with a second set of users by  . . . project the second set of features of the second analytics data set onto the first set of significant features of the first analytics data set to indicate an influence of the second set of features on achieving the analytics metric without analyzing the second analytics data set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining correlations between features of a first and second analytics data set, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating, based on the correlations between the first set of significant features and the second set of features, an analytics insight for the second analytics data set indicating a probability of the second set of users achieving the analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an analytics insight using correlations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. The claim uses a trained machine learning model as a tool for performing the existing process of analyzing a data set to determine significant features, a regression analysis as a tool for performing the existing process of projecting a second set of features onto a first set of significant features to indicate an influence of the second set of features on achieving the analytics metric, and a processor as a tool to implement the steps of claim 7. These are mere instructions to apply the abstract ideas, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). Thus, the claim does not recite any additional elements that integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim uses a trained machine learning model as a tool for performing the existing process of analyzing a data set to determine significant features, a regression analysis as a tool for performing the existing process of projecting a second set of features onto a first set of significant features to indicate an influence of the second set of features on achieving the analytics metric, and a processor as a tool to implement the steps of claim 7. These are mere instructions to apply the abstract ideas, which does not provide significantly more than the abstract ideas. See MPEP 2106.05(f). Thus, this claim does not recite any additional elements that provides significantly more than the above identified abstract ideas.  As such, the claim is ineligible.

Claim 8
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “utilizing one or more of: a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of utilizing one of three mathematical models to determine significant features.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “utilizing at least one of a LASSO regression model, a Ridge regression model, an Elastic Net regression model, or a regularized random forest model”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of utilizing one of three mathematical models to determine correlations.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the second analytics data set does not include data for the analytics metric”.  This limitation does not negative the nature of the underlying mental processes from which the claim depends.
Step 2A Prong 2, Step 2B: The additional element of “wherein the second analytics data set does not include data for the analytics metric” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “projecting the second set of features of the second analytics data set onto the first set of significant features of the first analytics data set comprises generating projected feature vectors for a plurality of feature vectors of the second set of features by determining regressions along a feature vector representing a feature of the first set of significant features”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining regressions along a feature vector, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “identifying a subset of users from the second set of users satisfying a probability of performing one or more actions associated with the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a subset of users likely to perform an action, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
analyze the first analytics data set to determine a first set of significant features indicating a probability of the first set of users achieving an analytics metric by  . . .  determine weights for the first set of significant features of the first analytics data set indicating relative measures of influence for a plurality of features on achieving the analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining significant features for analytics data relative to an analytics metric by determining weights indicating a measure of influence, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determine . . .  correlations between the first set of significant features of the first analytics data set and features of second analytics data set by projecting the features of the second analytics data set onto the first set of significant features of the first analytics data set to indicate an influence of the second set of features on achieving the analytics metric without analyzing the second analytics data set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining correlations between features of a first and second analytics data set by projecting features, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determine, from the weights for the first set of significant features of the first analytics data set, a projected set of significant features for the second analytics data set based on the correlations between the first set of significant features of the first analytics data set and features of the second analytics data set: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determine a second set of significant features based on correlations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generate, using the projected second set of significant features, an analytics insight for the second analytics data set indicating a probability of the second set of users achieving the analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an analytics insight indicating a probability of achieving a metric, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. The claim uses a trained machine learning model as a tool for performing the existing process of determining weights for features, a regression analysis as a tool for performing the existing process of determining correlations between features, and a computing device and a memory device as tools to implement the steps of claim 13. These are mere instructions to apply the abstract ideas, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). The additional elements of “a first analytics data set associated with a first set of users, and a second analytics data set associated with a second set of users” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)).Thus, the claim does not recite any additional elements that integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim uses a trained machine learning model as a tool for performing the existing process of determining weights for features, a regression analysis as a tool for performing the existing process of determining correlations between features, and a computing device and a memory device as tools to implement the steps of claim 13. These are mere instructions to apply the abstract ideas, which does not provide significantly more than the abstract ideas. See MPEP 2106.05(f). The additional elements of “a first analytics data set associated with a first set of users, and a second analytics data set associated with a second set of users” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)).This claim does not recite any additional elements that provides significantly more than the above identified abstract ideas.  As such, the claim is ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “analyze the first analytics data set to determine the first set of significant features of the first analytics data set by utilizing the trained machine learning model comprising one or more of: a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of utilizing one of three mathematical models to determine significant features.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.	

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “project the features of the second analytics data set onto the first set of significant features comprising one or more of: a Ridge Regression; an Elastic Net Regression; or a regularized random forest”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of utilizing one of three mathematical models to project features onto other features.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.	

Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determine the first set of significant features by determining, for a feature of the first analytics data set a measure of influence of achieving the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a measure of influence, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “predict a measure of influence of the features of the second analytics data set on achieving the analytics metric by combining correlations for a plurality of the first set of significant features relative to the features of the second analytics data set”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of predicting a measure of influence by combining correlations, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generate projected weights indicating a projected influence of the features of the second analytics data set on the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating projected weights, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determine the projected second set of significant features of the second analytics data set relative to the analytics metric using the projected weights”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining features using weights, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determining probabilities of users in the second set of users performing one or more actions leading to the analytics metric; and identifying, based on the probabilities, a segment users satisfying a probability of achieving the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of determining probabilities for user actions and identifying user segments to target in a campaign based on the probabilities, which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Response to Arguments

	Applicant’s arguments and amendments, filed on 6/22/2022, with respect to the 35 U.S.C. § 112(f) interpretation of claims 1-6 have been fully considered and are persuasive. The 35 U.S.C. § 112(f) interpretation of claims 1-6 is withdrawn.

Applicant’s arguments and amendments, filed on 6/22/2022, with respect to the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered but are not persuasive.  

	Beginning on page 13 of the remarks, filed on 6/22/2022, Applicant argues that “Like the claims in Ex Parte Hannun that improved the performance of speech recognition tasks with a specifically trained machine learning model (e.g., a neural network), the amended claims recite using a trained machine learning model to determine a first set of significant features and further recite using a regression model to determine correlations between the first set of significant features and a second set of features. As explained in the Specification, the claimed trained machine learning model and regression model provide specific advantages over prior systems, including reduced computer memory requirements and improved flexibility”.  Examiner respectfully disagrees.

	The claims provide no details on how the trained machine learning model or regression model are used.  Rather, the claims simply state that they are used in “analyzing” and “determining”.  Without more details on how the claimed trained machine learning model or regression model are used, they are best characterized as tools for performing the existing process of analyzing a data set to determine significant features and determining correlations between features. These are mere instructions to apply the abstract ideas, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).  The mere recitation using the ML model and regression model as tools to perform existing processes cannot integrate the abstract ideas of the claims into a practical application, nor can it provide significantly more than the abstract ideas of the claims.

	At the bottom of page 13 of the remarks, Applicant further argues “the currently amended claims are not practically performable in the human mind as no human mind is equipped to utilize a trained machine learning model to determine significant features of a set, nor to utilize a regression model to project a second set of features onto a first set of significant features”.  Examiner respectfully disagrees with this analysis.

	The trained machine learning model and the regression model were not treated as mental processes under step 2A prong 1 of the 101 analysis; rather, they were treated, under step 2A, prong 2 and step 2B of the 101 analysis, as additional elements beyond the identified abstract ideas that do not either integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas for the reasons mentioned above.

	Applicant further argues, on page 14 of the remarks, “claim 3 provides additional details not practically performed in the human mind, as do claims 4, 6, 8, 9, 11, 14, and 15. For example, claim 3 recites "wherein utilizing the regression model to project the second set of features comprises generating projected feature vectors as regressions for a plurality of features of the second set of features along a feature vector representing a feature of the first set of significant features." As another example, claim 3 recites "wherein utilizing the regression model to project the second set of features comprises utilizing a regularized random forest to project the second set of features onto the first set of significant features." Applicant respectfully submits that the human mind "is not equipped to perform the claim limitations."  Examiner respectfully disagrees.

	Applicant has failed to provide any evidence or arguments from the claim language or specification that demonstrate that this limitation of claim 3, as claimed, cannot be practically be performed in the human mind with the assistance of pen and paper or is not a mathematical concept.  Further, this limitation was characterized as a mathematical concept in the 101 rejection above, not a mental process.  Moreover, it appears that the Applicant is referring to claim 4, as amended, when referring to the limitation “wherein utilizing the regression model to project the second set of features comprises utilizing a regularized random forest to project the second set of features onto the first set of significant features”. This limitation was also characterized as an abstract idea in the form of a mathematical concept, not a mental process, as alleged by the Applicant. Last, in regards to Applicant’s assertion “that the human mind "is not equipped to perform the claim limitations”, Examiner suggests to Applicant to provide evidence and arguments from the claim language and the specification as to why any claim limitation in particular, as claimed, cannot be practically performed in the human mind with the assistance of pen and paper.  A citation to the specification that would suggest a claimed action cannot be practically performed in the human mind with the assistance of pen and paper should be connected to specific claim language.

	Accordingly, Applicants arguments are not persuasive, and the 35 USC § 101 rejection of the claims STANDS.  

Applicant’s arguments and amendments, filed on 6/22/2022, with respect to the 35 U.S.C. § 102(a)(1) rejection of independent claims 1, 7, and 13 have been fully considered and are persuasive. The 35 USC § 102(a)(1) rejection of claims 1-3, 5, 7, 10-13, and 16-19 and the 35 USC § 103 rejection of claims 4, 6, 8, 9, 14, 15, and 20 is withdrawn.

Claims 1, 7, and 13

The closest prior art of record, Kenthapadi et al. (US 20180285824 A1) discloses a system for ranking jobs for presentation to users that makes use of feature correlations and analytics metrics, but fails to explicitly disclose project the second set of features of the second analytics data set onto the first set of significant features of the first analytics data set to indicate an influence of the second set of features on achieving the analytics metric without analyzing the second analytics data set, all taught in the context of the remaining claim limitations and when considered as a whole, as claimed.

Further, Kil et al. (US 20150193699 A1) discloses a method for building an analytical model for an education application that makes use of feature extraction techniques and a cluster feature optimizing module configured to determine another subset of features based on model performance for each segment cluster, and a model building module configured to create analytical models for the segment clusters using a machine learning process, but fails to explicitly disclose project the second set of features of the second analytics data set onto the first set of significant features of the first analytics data set to indicate an influence of the second set of features on achieving the analytics metric without analyzing the second analytics data set, all taught in the context of the remaining claim limitations and when considered as a whole, as claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kil et al. (US 20150193699 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127